Sed per curiam.

It is now settled, that if a bill of exchange is not accepted, an action will lie upon it against the drawer, before the time when it is made payable. The reason given for it is, that what the drawer had undertaken has not been performed, the drawee not having given him the credit which was the ground of the contract.
This has been determined in England, in Bull. Ni. Prius, 269, (edit. 1775,) and Doug. 55. The same doctrine has been laid down in this court, in the case of Duncan Ingraham, jun. indorsee of Cornelius Schenkhouse v. Josiah and William Gibbs, tried at the sittings for Philadelphia county in November 1791; and in this very term, between John Freund v. John Charles Heilbron. But it is to be observed, that our act of assembly of 12 Will. 3, giving 20 per cent, damages, in case ‘1 the bills be returned back unpaid, with a legal protest,” no such damages are to be given on a bill protested for non-acceptance, but only interest from the time of notice of protest.
The plaintiffs are entitled to recover such a sum in damages, as would now purchase a bill of exchange for 600 livres tournois at the current rate of exchange, which may turn out to be either greater or less than the sum paid to the drawer, according to tbe rise or fall of exchange; but if there is no *9ok-| current ex* change, the jury can pursue no other safer J rule than by giving damages adequate to the rate of exchange at par, and interest from the time of notice of protest.
Verdict pro quer for 56I. 12s. iod. damages.
Mr. Moylan, pro quer.
Messrs. Ingersoll and Rawle, pro def.